DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 21 June 2022. Claims 6-18 and 24-40 are pending in the application. Claims 6 and 24 are amended; claims 31-40 are new; and claims 1-5 and 19-23 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner finds the disclosure of the “means for determining that a hybrid automatic repeat request (HARQ)-less mode is activated for communication with a base station (BS)” recited in claim 40 in the original disclosure at Fig. 7, 710 and paragraph [0084] disclosing, “reference number 710, UE 120 may determine that a HARQ-less transmission mode is activated. For example, UE 120 may determine that the HARQ-less transmission mode is activated based at least in part on received signaling from BS 110 indicating that UE 120 is not to transmit HARQ ACK or HARQ NACK messages. Additionally, or alternatively, UE 120 may determine that the HARQ-less transmission mode is activated based on a stored configuration. For example, UE 120 may be preconfigured to operate in the HARQ-less transmission mode when deployed in an NTN deployment.”  
Further, examiner finds disclosure of the “means for transmitting a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS” in the original disclosure at Fig. 7, 730 and paragraph [0086] disclosing, “reference number 730, UE 120 may transmit downlink decoding feedback to BS 110 based at least in part on determining that the HARQ-less transmission mode is activated”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7, 10, 12-13, 14-18, 24-25, 28-30, 32-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao (US 2021/0297192 A1).

Regarding claim 6, Miao discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that a hybrid automatic repeat request (HARQ)-less mode is activated ([0014] disclosing “Blind/HARQ-less PDSCH repetitions are enabled by RRC configuration”; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”) for communication with a base station (BS) (this is a statement of intended use and not considered as limiting the claims; however, see [0015], [0023] disclosing downlink PDSCH repetitions scheduled by the gNB. PDSCH is a term of the art which inherently is transmission from the disclosed gNB to the UE); and 
transmitting a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS ([0023] disclosing “it may be beneficial that the UE signals the smallest number of repetitions which are sufficient for the UE to achieve the correct PDSCH decoding”),
wherein the feedback message is not a HARQ feedback message based at least in part on the HARO-less mode being activated for communication with the BS ([0025] disclosing, “the UE can also signal the number of repetitions it actually employed to achieve the correct decoding.”), and
wherein the feedback message is a physical layer downlink decoding feedback message ([0023] disclosing “the UE may correctly decode the PDSCH earlier than all the repetitions are received…assuming a good channel condition, the UE may correctly decode the PDSCH by using only the first two repetitions…it may be beneficial that the UE signals the smallest number of repetitions which are sufficient for the UE to achieve the correct PDSCH decoding.”).  

Regarding clam 7, Miao discloses the method of claim 6, wherein determining that the HARQ-less mode is activated comprises: 
determining that the HARQ-less mode is activated based at least in part on a received indication from the BS or stored configuration information ([0054] disclosing “repetitions can be semi-statically configured with RRC signaling…the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  

Regarding claim 10, Miao discloses the method of claim 6, wherein the feedback message is conveyed via an uplink control information message of a physical uplink control channel or a physical uplink shared channel ([0031]; it is inherent in the art that uplink control information can be sent in the physical uplink shared channel as an alternative embodiment to the physical uplink control channel (PUCCH)).  

Regarding claim 12, Miao discloses the method of claim 6, wherein the feedback message is conveyed via at least one of: a periodic message, an aperiodic message triggered by a downlink control information indicator, or a semi-persistent aperiodic message ([0054]-[0060] disclosing DCI schedules the repetitions; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received).  

Regarding claim 13, Miao discloses the method of claim 6, wherein the feedback message includes information identifying at least one of: a quantity of decoded physical downlink control channels in a particular reporting window, a quantity of decoded dynamically scheduled physical downlink shared channel (PDSCH) TBs in the particular reporting window, a quantity of semi-persistently scheduled PDSCH TBs in the particular reporting window, a quantity of non-decoded PDSCH TBs, or a quantity of non-received PDSCH TBs ([0021] disclosing gNB dynamically scheduling the data; Fig. 3, [0055]-[0060] disclosing the fewest number of PDSCH received is included in the feedback.; Fig. 4, [0063]; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  

Regarding claim 14, Miao discloses the method of claim 6, wherein the feedback message includes negative acknowledgement information identifying a non-decoded physical downlink shared channel (PDSCH) corresponding to a decoded physical downlink control channel (PDCCH) ([0054]-[0060] disclosing DCI schedules the repetitions; [0023] disclosing “the UE may provide ACK/negative acknowledgement (NACK) after the last PDSCH repetition is received.”).  

Regarding claim 15, Miao discloses the method of claim 6, wherein the feedback message is an acknowledgement message or negative acknowledgement message that does not include a retransmission indicator ([0025]-[0030] disclosing encoding two bits to signal an ACK of repetitions it actually employed to achieve the correct decoding which is not a retransmission indicator; and said ACK utilizes PUCCH format 0 which inherently only carries 1 to 2 bits of information (i.e., only the 2 bits encoding the ACK and no other information).  

Regarding claim 16, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is determined based at least in part on a pre-configured quantity of slots and an end of a previous reporting window corresponding to a previous feedback message ([0023] four repetitions scheduled; [0015] disclosing DCI schedules the PDSCH repetitions and the UE reports feedback with the timing of the last PDSCH transmission; [0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with a maximum or predetermined number of repetitions for each data scheduling by RRC signaling, and an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”; Fig. 4, [0063]).  

Regarding claim 17, Miao discloses the method of claim 16, wherein the pre-configured quantity of slots is determined based at least in part on at least one of a delay between a physical downlink control channel (PDCCH) and a scheduled physical downlink shared channel (PDSCH) or a delay between the scheduled PDSCH and an acknowledgement or negative acknowledgement message associated with the scheduled PDSCH ([0023] after last PDSCH is received; [0054] disclosing “the UE can be configured with …an exact number of repetitions for the scheduled data can be signaled by the PDCCH scheduling the data.”).  

Regarding claim 18, Miao discloses the method of claim 6, wherein a reporting window for the feedback message is based at least in part on a scheduled transmission period for the feedback message ([0030] disclosing PUCCH format 0; it is inherent in the art that a UE is provided with information configuring the resources for PUCCH with PUCCH format 0).  

Regarding claims 24-25, 28-30 and 32-36, the claims are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claims 6-7, 10 and 12-18. Miao discloses such embodiments (Fig. 7 CPU 714, memory 718, [0100]-[0123] disclosing “the functionality of the illustrated baseband processors may be included in modules stored in the memory 718 and executed via a Central Processing Unit (CPU 714)”, [0131]-[0157] disclosing the baseband circuitry of Fig. 7 (i.e., above [0131]) can perform the example embodiments below [0131]); therefore, claims 24-25, 28-30 and 32-36 are rejected on the grounds presented above for claims 6-7, 10 and 12-18.

Regarding claim 39, the claim is directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform the method of claim 6. Miao discloses such embodiments (Fig. 7 CPU 714, memory 718, [0100]-[0123] disclosing “the functionality of the illustrated baseband processors may be included in modules stored in the memory 718 and executed via a Central Processing Unit (CPU 714)”, [0131]-[0157] disclosing the baseband circuitry of Fig. 7 (i.e., above [0131]) can perform the example embodiments below [0131]); therefore, claim 39 is rejected on the grounds presented above for claim 6.

Regarding clam 40, the claim is directed towards an apparatus for wireless communication, comprising means for performing the method of claim 6. Miao discloses equivalent means (Miao id.); therefore, claim 40 is rejected on the grounds presented above for claim 6.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 24, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0326354 A1).

Regarding claim 6, Li discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that a hybrid automatic repeat request (HARQ)-less mode is activated for communication with a base station (BS) (Fig. 1, 11 and 12, [0120], [0122]and [0145] disclosing the base station determines configuration to not use HARQ which includes not feeding back the HARQ; Fig. 2, 21, [0160] disclosing “A user equipment receives first signaling sent by a base station, where the first signaling carries a feedback manner of HARQ feedback information, and the feedback manner includes: feeding back the HARQ feedback information or not feeding back the HARQ feedback information.); and 
transmitting a feedback message to the BS based at least in part on the HARQ-less mode being activated for communication with the BS (Fig. 4a, [0209]-[0213] disclosing similar features to Fig. 1; Fig. 4a 404, [0218]-[0220] disclosing the UE uses ARQ at the RLC layer; [0215]-[0216] disclosing by setting the MCS and power levels a target BLER can be achieved and ideal throughput can be obtained by using only the ARQ at the RLC layer; as opposed to, [0115] disclosing using both HARQ at the MAC layer and ARQ at the RLC layer), 
wherein the feedback message is not a HARQ feedback message based at least in part on the HARO-less mode being activated for communication with the BS ([Fig. 4a, 401, 402, [0216] disclosing using only the ARQ at the RLC layer; as opposed to, [0115] disclosing using both HARQ at the MAC layer and ARQ at the RLC layer), and 
wherein the feedback message is a physical layer downlink decoding feedback message ([0115] and [0117] disclosing at the RLC layer, UE can send a status report indicating reception of data fails).

Regarding claim 24, the claim is directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors configured to perform the method of claim 6. Li discloses such embodiments (Fig. 6, [0256]-[0273] and in particular [0272]); therefore, claim 24 is rejected on the grounds presented above for claim 6.

Regarding claim 39, the claim is directed towards a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to perform the method of claim 6. Li discloses such embodiments (Fig. 6, [0256]-[0273] and in particular [0272]); therefore, claim 39 is rejected on the grounds presented above for claim 6.

Regarding clam 40, the claim is directed towards an apparatus for wireless communication, comprising means for performing the method of claim 6. Miao discloses equivalent means (Li id.); therefore, claim 40 is rejected on the grounds presented above for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Loehr et al. (US 2019/0058986 A1).

Regarding claim 8, Miao discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: forgoing transmission of a radio link control status report based at least in part on transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in unacknowledged mode in which no RLC status is reported by the receiving entity for services like MBMS and VoIP where error-free delivery is of less importance compared to short delivery time).  As such, it would have been obvious to one of ordinary skill in the art to utilize unacknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being MBMS or VoIP when short delivery time is important versus high reliability of error free file transfers.

Regarding claim 9, Miao discloses the method of claim 6; but, does not disclose the following. However, Loehr suggests further comprising: transmitting a radio link control status report in addition to transmitting the feedback message ([0069]-[0080] disclosing two levels of re-transmissions for providing reliability, namely, HARQ at the MAC layer and outer ARQ at the RLC layer. The RLC layer can operate in acknowledged mode in which RLC status is reported for IP-based services such as file transfer where error-free data delivery is of primary interest).  As such,  it would have been obvious to one of ordinary skill in the art to utilize acknowledged mode in the RLC layer based on HARQ feedback being transmitted when the type of traffic being IP-based services such as file transfer where error-free data delivery is of primary interest in order to provide an extra level of reliability for such transfers.

Regarding claims 26-27, the claims are directed towards the UE which performs the method of claims 8-9; therefore, claims 26-27 are rejected on the grounds presented above for claims 8-9.

Claims 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 2021/0297192 A1) in view of Xiong et al. (US 2019/0173622 A1).

Regarding claim 11, Miao discloses the method of claim 6 but does not disclose the following; however, Xiong discloses wherein the feedback message is conveyed via a medium access control control element of a physical uplink shared channel ([0131]).  
The disclosure of Miao shows there is a need for reporting the HARQ feedback in blind repetition/HARQ-less schemes to avoid unnecessarily excessive resource allocation for PDSCH transmission (Miao: [0023]). As evidenced by the disclosure of Xiong, there was a finite number of identified, predictable potential solutions for sending HARQ feedback information (Xiong: [0131]). As evidenced by the express teaching of Xiong that HARQ feedback can alternatively be sent in a MAC CE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the solution of Xiong for sending the HARQ feedback information taught by Miao.   As evidenced by the level of skill in the art in the disclosures of Miao and Xiong, one of ordinary skill in the art would have found a reasonable expectation of success in applying Xiong’s techniques.

Regarding claims 31, the claim is directed towards the UE which performs the method of claim 11; therefore, claim 31 is rejected on the grounds presented above for claim 11.

Claim(s) 37-38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0326354 A1) in view of Huawei et al. “Discussion of disabling HARQ in NTN”, 3GPP TSG-RAN WG2 Meeting #106, Reno, USA, 13-17 May 2019, R2-1907842, hereafter D1.

Regarding claim 38, Li discloses the method of claim 6, but does not disclose the following; however, D1 discloses further comprising: setting a reordering timer based at least in part on the HARQ-less mode being activated and blind re-transmission not being enabled (Sections 2.1 disclosing disabling HARQ and section 2.2 and proposal 4 disclosing reordering is not needed and thus the reordering timer is unnecessary, and suggesting timers can be disabled by setting them to zero). Neither Li nor D1 indicate that blind retransmissions are enabled; as such, this suggests there is no blind retransmission in the schemes proposed by L1 and D1 (i.e. based on blind re-transmissions not being enabled in the disclosures of Li and D1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Li with those of D1 because D1 teaches when HARQ is disabled as in Li, reordering at the PDCP layer is unnecessary because there will be no out-of-order packets which the common sense of one of ordinary skill would realize makes a simpler user equipment design.

Regarding claim 37, the claim is directed towards the UE which performs the method of claim 38; therefore, claim 37 is rejected on the grounds presented above for claim 38.
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed 21 June 2022, hereafter “remarks” have been fully considered but they are not persuasive. Applicant argues that Miao does not disclose the amended feature “wherein the feedback message is not a HARQ feedback message based at least in part on the HARO-less mode being activated for communication with the BS”. Examiner respectfully disagrees. As admitted by applicant in the remarks, Miao discloses “Blind/HARQ-less PDSCH repetitions” are disclosed by Miao, (see remark pg. 11 emphasis original).  Li also discloses “the UE can also signal the number of repetitions it actually employed to achieve the correct decoding.” (See Li [0025]). HARQ feedback is an acknowledgement or a negative acknowledgement; as opposed to, the number of repetitions actually employed to achieve the correct decoding which is based on the fact that the transmission is Blind/HARQ-less PDSCH repetitions. Therefore, applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosseini et al. (US 2018/0270880 A1); Chatterjee et al. (US 2021/0307051 A1); Nguyen et al. (US 2021/0021380 A1); Miao (CN 112567666 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461